Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on November 27, 2019, the response to the Election/Restriction requirement received on June 16, 2021, the amendments to the claims filed on August 4, 2021, and the Request for Continued Examination filed on November 29, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “physical cart”, “representative electronic cart,” and “receiving, at the conclusion of a shopping session…an identifier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The amendments to the claims have succeeded in overcoming the 35 USC 112(a) and 112(b) rejections of record.

Claim Rejections - 35 USC § 101
The amendments to the claims have succeeded in overcoming the 35 U.S.C. 101 rejection of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2004/0222302 (Matsumori ‘302).

Re Claim 1:  Matsumori ‘302 discloses a device (abstract; 10) comprising: a visual signaling output (Figure 2); at least one radio transceiver (Figure 2); a network interface device (Figure 2); a processor (Figure 2); and a memory device storing instructions executable by the processor to cause the device to perform data processing activities comprising: receiving, at the conclusion of a shopping session for items added to a physical cart and scanned for purchase into a representative electronic cart (paragraphs [0007]), an identifier via the at least one radio transceiver, the identifier associated directly or indirectly with a shopper account including payment information and the electronic cart (paragraph [0006]); outputting a work in progress indicator from the visual signaling output (Figure 2); transmitting the received identifier via the network interface device to a network service (Figures 2 & 4); receiving a payment success indicator via the network interface device indicating whether a payment was successfully processed with regard to the received identifier (Figure 4; paragraph [0054]); and outputting an indication of the received payment success indicator from the visual signaling output indicating items in the electronic cart and physical cart have been paid for (paragraphs [0039, 0054]).  

Re Claim 2:  Matsumori ‘302 disclose the device substantially as claimed, in supra, including that the data processing activities further comprising: transmitting an identifier unique to the device from the at least one radio transceiver (Figures 2 & 4).  


Re Claim 6:  Matsumori ‘302 disclose the device substantially as claimed, in supra, including that the at least one radio transceiver device includes: a transceiver that broadcasts a beacon identifier that is registered in a positioning system to assist other devices that receive the broadcast beacon identifier to determine a location (paragraph [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumori ‘302 as applied to claims 1, 2, and 6 above, and further in view of Official Notice.

Re Claim 3:  Matsumori ‘302 disclose the device substantially as claimed, in supra, with the exception of including that the output indication from the visual signaling output is a first color when the received payment success indicator is that a payment was successfully processed and a second color when not successfully processed.  However, it is well known in the art of payments, i.e. the examiner takes official notice, to display indications of when a payment is successful or has failed through a variety of color combinations, flashing lights, or sounds, and is therefore considered to be obvious to do here.

Re Claim 4:  Matsumori ‘302 disclose the device substantially as claimed, in supra, with the exception of including that an audio signaling output; andAMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 3Application Number: 16/697,530Dkt: 19-0799 Filing Date: November 27, 2019Title: COMMUNICATION AND SIGNALING DEVICES AND METHODSwherein the data processing activities further comprising: outputting an indication of the received payment success indicator from the audio signaling output device, the audio signaling output is a first audible output when the received payment success indicator is that a payment was successfully processed and a second audible output when not successfully processed.  However, it is well known in the art of payments, i.e. the examiner takes official notice, to provide indications of when a payment is successful or has failed through a variety of color combinations, flashing lights, or sounds, and is therefore considered to be obvious to do here.

Re Claim 5:  Matsumori ‘302 disclose the device substantially as claimed, in supra, with the exception of including the at least one radio transceiver device includes: a Near Field Communication (NFC) transceiver to communicate with an NFC transceiver of a customer device to verify the customer device is located within a certain distance of the device.  However, Matsumori ‘302 does disclose the use of RF signals and a transceiver within the store in order to establish the location of a person and to communicate with the system.  It is considered old and well known in the art of transceivers, i.e. the examiner takes official notice, that a variety of different transceivers can be used and interchanged to reach the same affect and therefore considered obvious to do here.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the arguments do not apply to the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
1/5/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693